227 F.2d 736
Kenneth WATSON, Appellant,v.UNITED STATES of America, Appellee.
No. 15733.
United States Court of Appeals Fifth Circuit.
December 16, 1955.

Kenneth Watson, Seagoville, Tex., for appellant.
Cavett S. Binion, Asst. U. S. Atty., Ft. Worth, Tex., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and BROWN, Circuit Judges.
PER CURIAM.


1
Appellant, defendant below, was convicted, on his plea of guilty, of knowingly uttering and publishing a certain falsely altered United States postal money order issued in the amount of $6 and falsely raised to $60.


2
Sentenced to five years imprisonment, the maximum sentence which could be imposed for the offense charged, he is here insisting as grounds for reversal: that the sentence was excessive; and that his plea of guilty was not voluntarily and understandingly entered in that it was made upon the basis of pre-trial discussions with government investigators and a letter from the United States Attorney by which he was led to believe and did believe, that if he pleaded not guilty and was convicted he would receive the maximum sentence, while if he pleaded guilty he would receive leniency, perhaps probation.


3
These matters, relevant and important as they undoubtedly would be if this were an appeal from a motion under Section 2255, 28 U.S.C., to set aside a judgment because entered on waiver of counsel and a plea of guilty on the ground that the waiver and plea had not been intelligently and voluntarily made, are not before us for consideration on this record and this appeal. For the judgment appealed from is the judgment of sentence and nothing in the record relevant to that appeal at all impeaches it.


4
The judgment is affirmed, without prejudice, however, to the right of the appellant to proceed as he may be advised by motion to correct or vacate judgment under Section 2255.